The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stahmann et al., US 2011/0137197 A1, which discloses detecting bodily signals associated with bodily functions via sensors (abstract; paragraphs 0016, 0054+) and patient inputs (Figures 1B-1C, 12; paragraphs 0075, 0141) and processing to create sensed signatures, which are tailored to given bodily functions using signal processing algorithms [paragraphs 0047, 0054+ (“processes the signals for use by a diagnosis processor 116”), 0064+ (“adjust therapy based on analysis”; “drug delivery”; “respiration therapy”; “nerve stimulation therapy”), 0083 (“predict, verify, classify”), 0086 (“variations in impedance… used to determine the respiration tidal volume”), 0118-0119 (“discrimination analyses”); Figure 12] and enciphered functional networks to determine effector responses and signals for controlling bodily tasks and actions associated with the given bodily functions [abstract, last sentence; paragraphs 0017 (controlling cardiac pacing therapy, for example), 0064-0067 (commands sent to therapy devices), 0084, 0102+ (mechanical respiration therapy; electrical stimulation); Figures 1A, 8, and 9], the enciphered functional networks indicating relationships among signatures, effectors, effector responses, and bodily functions [paragraphs 0059-0060 (EMG sensor signatures associated with respective muscle 0072 (limb and other movements sensed at appropriate locations; processed, trended, stored, transmitted for further operations), 0096 (establishing various parameters), 0111 (different “respiration-related conditions” sensed for pulse generator 1105: Figure 9), 0114, 0128+ (“programmable microprocessor-based system”; sensed cardiac signals; generated pace pulses; “parameters for various device operations”), 0133+ (correlated sensor signals), 0141].
The further limitations of the dependent claims are found in paragraphs and drawings referenced above (MPEP § 707).  Regarding claims 2, 16-19, 22-25, and 27, ECG sensors, force and pressure sensors, accelerometers, and external EEG and EMG sensors may be used (Figures 1A, 1D-1E, 8, 11-12; paragraphs 0023, 0046, 0071+, 0074, 0081, 0111, 0119, 0139).  Regarding claims 4-6, internal and external machines are shown in Figures 1A, 8-9, 11-12 (paragraphs 0019, 0021, 0041, 0068, 0107, 0136+, 0151).  Regarding claims 7-8 and 29-30, symbolic codes and cyphers are inherent in the algorithms referenced above with respect to the enciphered functional networks.  Regarding claim 9, the effectors can direct mechanical, electrical, and computational devices (Figures 1A, 11-12; paragraphs cited above).  Regarding claims 10-11, 15, and 21 the detecting and delivering can involve different regions of the body (Figures 1A, 8, 11; paragraphs 0041, 0075) and identical regions (paragraphs 0045, 0106).  Regarding claims 13-14, systems enhance performance of bodily tasks directly and via an external machine (Figures 1A, 8-9, 12; paragraphs cited above).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 2014/0324118 A1:	Figure 1B; paragraphs 0024+, 0071+.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774